DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. Claims 1-20 are pending.
	Applicant has generally argued that Alexander (2638932) teaches the use of drilling fluid instead of “hydraulic fluid” as now required by Claims 1 & 11, which is argued to be substantially different.  Examiner respectfully disagrees with Applicant’s characterization of Alexander.  Examiner agrees that Alexander describes a mud pump for circulating drilling fluid as an example of intended use (e.g. Column 1, Lines 3-4), however the drilling fluid specific to that example is not taught, further Alexander teaches that the invention is “a pressure equalizer for use in the discharge line of a high pressure pump” (Column 1, Lines 1-3), and Claims 1-3 of Alexander merely require “a flow duct containing liquid under pulsating flow” wherein “liquid” encompasses “hydraulic fluid”.  
	Applicant has further argued, regarding Claim 8, that in Dezelan (4341149), the operation of the lock valve 68, representing the “second control valve” cannot be independent from the operation of the lock valve 36, representing the “third control valve”.  Examiner respectfully disagrees with this argument, and Applicant’s characterization of the rejection.  Regarding the rejection, the second control valve can be regarded as check valve 52 of lock valve 68 and the third control valve can be regarded as check valve 52 of lock valve 36.  Regarding the independent 
	Applicant has not provided any arguments regarding Claims 17-20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second control valve" in Line 7, two occurrences.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Claim 8 should depend from Claim 6


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Alexander (2638932).
	Alexander discloses a gas-charged hydraulic accumulator assembly capable of use in a work vehicle, which is hydraulically coupled to a cap side chamber of a hydraulic cylinder, the gas-charged hydraulic accumulator assembly configured to absorb an impact from a work tool which increases a pressure of a first fluid in the cap side chamber, the gas-charged hydraulic accumulator assembly (e.g. Fig 4) comprising: a first accumulator having a first gas and configured to receive the first fluid, which is a first hydraulic fluid (e.g. Claims 1-3); and a second accumulator coupled to the first accumulator and having a second gas, a pressure of the second gas in a second pre-charged status being higher than a pressure of the first gas in a first pre-charged status and the second accumulator configured to receive the first fluid (e.g. Column 3, Lines 20-43).  Wherein, when the pressure of the first fluid is higher than the pressure of the first gas in the first pre-charged status, the first accumulator begins to receive the first fluid that compresses the first gas and the pressure of the first gas increases; when the pressure of the first gas, which increases after the first gas is compressed by the first fluid, is lower than the pressure of the second gas in the second pre-charged status, the pressure of the second gas remains substantially constant; when the pressure of 
NOTE: The limitation “of a work vehicle, which is hydraulically coupled to a cap side chamber of a hydraulic cylinder, the gas-charged hydraulic accumulator assembly configured to absorb an impact from a work tool which increases a pressure of a first fluid in the cap side chamber” in Claim 11, Lines 1-4 has been interpreted as intended use, and has been given patentable weight accordingly.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dezelan (4341149) in view of Alexander (2638932).
	Dezelan discloses a work vehicle, and a method for absorbing an impact, comprising: a frame; a ground engaging apparatus coupled to the frame and configured to support the frame above a surface; a work tool coupled to the frame (Column 1, Lines 15-40); and a hydraulic system (Figure), comprising: at least one work tool moving circuit, comprising: a hydraulic cylinder (24) comprising a housing, a piston (28) configured to reciprocally move within the housing and divide a chamber of the hydraulic cylinder into a cap side chamber (32) defining a bottom of the housing and having a first fluid and a rod side chamber (34) having a second fluid, the piston coupled to one end of a piston rod, and the other end of the piston rod coupled to the work tool; a pressurized hydraulic fluid (e.g. from pump 12) configured to enter one of the cap side chamber and rod side chamber; a first control valve (14) comprising a plurality of first valve positions configured to selectively switch a direction of the pressurized hydraulic fluid entering the housing of the hydraulic cylinder to move the piston and configured to block the pressurized fluid from entering the housing of the hydraulic cylinder to substantially maintain a position of the work tool; and a gas-charged hydraulic accumulator assembly (70) hydraulically coupled to the cap side chamber of the hydraulic cylinder and the first control valve, the gas-charged hydraulic accumulator assembly configured to absorb an impact from the work tool which increases a pressure of the first 
	Alexander discloses a gas-charged hydraulic accumulator assembly capable of use in a work vehicle, which is hydraulically coupled to a cap side chamber of a hydraulic cylinder, the gas-charged hydraulic accumulator assembly configured to absorb an impact from a work tool which increases a pressure of a first fluid in the cap side chamber, the gas-charged hydraulic accumulator assembly (e.g. Fig 4) comprising: a first accumulator having a first gas and configured to receive the first fluid, which is a first hydraulic fluid (e.g. Claims 1-3); and a second accumulator coupled to the first accumulator and having a second gas, a pressure of the second gas in a second pre-charged status being higher than a pressure of the first gas in a first pre-charged status, and the second accumulator configured to receive the first fluid (e.g. Column 3, Lines 20-43), in order to expand the range of pressure shocks that can be damped by the accumulator assembly.  
	Both Dezelan and Alexander teach an accumulator for damping impact shots, wherein Alexander takes the extra step of expanding the range of pressure shocks that can be damped. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the gas-charged hydraulic accumulator assembly of Dezelan to have a first accumulator having a first gas and configured to receive the first fluid; and a second accumulator coupled to the first accumulator and having a second gas, a pressure of the second gas in a second pre-charged status being higher than a pressure of the first gas in a first pre- charged status, and the second 
	Dezelan, as modified, further teaches that, when the pressure of the first fluid is higher than the pressure of the first gas in the first pre-charged status, the first accumulator begins to receive the first fluid that compresses the first gas, and the pressure of the first gas increases; when the pressure of the first gas that increases after being compressed by the first fluid is lower than the pressure of the second gas in the second pre-charged status, the pressure of the second gas remains substantially constant; when the pressure of the first gas, which increased after being compressed by the first fluid, is higher than the pressure of the second gas in the second pre-charged status, the second accumulator begins to receive the first fluid that compresses the second gas, and the pressure of the second gas increases; and when the pressure of the first gas reaches a maximum value, the first accumulator stops receiving the first fluid (e.g. in Alexander Column 3, Lines 20-43).  The work vehicle further comprising, a second control valve (e.g. in Dezelan 52 of 68) hydraulically coupled to the cap side chamber of the hydraulic cylinder, the second control valve having a plurality of second valve positions to control the first fluid entering the gas-charged hydraulic accumulator assembly; wherein one of the second valve positions (e.g. in Dezelan closed position, ball 54 seated) blocks the first fluid from entering the gas-charged hydraulic accumulator assembly and another one (e.g. in Dezelan open position, ball 54 unseated) of the second valve positions allows the first fluid to enter at least one of the first accumulator and the second accumulator; a third control valve (e.g. in Dezelan 52 of 36) hydraulically coupled to the cap side chamber of the hydraulic cylinder and the first control valve, wherein the gas-charged hydraulic accumulator assembly hydraulically coupled to the cap side chamber of the hydraulic cylinder and the first control valve at a hydraulic connection point (e.g. in Dezelan the illustrated junction node .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
March 2, 2021